Title: From Benjamin Franklin to Vergennes, 10 December 1781
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, Decr 10. 1781.
M. Grand, our Banker, acquaints me, that there will be wanting to discharge the old Bills drawn by Congress upon Mr Lawrens, Mr Adams and Mr Jay, with the usual Drafts on myself, all payable by the End of this Month, about the Sum of Five hundred thousand Livres; and that probably nearly as much more will be wanting for the Month of January, when our great Difficulty occasioned by that irregular Proceeding before the first of March last will be over. I request your Excellency therefore to order into Mr. Grand’s Hands One Million of the Dutch Loan, in such Proportions as he may want from time to time to discharge those Bills.—
With great Respect, I am Sir Your Excellency’s most obedient and most humble Servant.
B Franklin
M. le Comte de Vergennes.
 
Endorsed: M. de R. / rep
